 208DECISIONSOF NATIONALLABOR RELATIONS BOARDCOCA-COLA BOTTLINGCOMPANY OF ST.Louis andINTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMAN ANDHELPERS OF AMERICA, LOCAL606,AFL,PETITIONER.Case No.14-RC-1083.May 2,1951Decision and Direction of ElectionUpon a petition duly filed, a hearing was held before Milton 0.Talent, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Reynolds and Murdock].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :Petitioner seeks to represent a unit of all wholesale and industrialdriver-salesmen, including extras and trainees, employed at the St.Louis plant of the, Employer, but excluding guards, office and clericalemployees, all other employees, and supervisors as defined in the Act.The Employer contends that the appropriate unit should not be limitedto employees at the St. Louis plant but that it should be multiplant,including driver-salesmen at the Employer's warehouses at Bellevilleand Alton in Illinois and St. Charles, Festus, Cuba, and St. Clair inMissouri.The Employer maintains its principal offices and operates a bottlingplant at St. Louis.The driver-salesmen employed there distributebottled Coca-Cola to customers in the St. Louis area.The six ware-houses, which are within a radius of 65 miles of St. Louis ,2 receive theirCoca-Cola from the St. Louis plant.The driver-salesmenat thesewarehouses distribute the soft drink in their respective warehouse'The parties' request for oral argument is hereby denied as we believe that the recordand briefs adequately present the issues and positions of the parties.2 The distances of the Employer'swarehouses from St. Louis are as follows:Belleville,22 miles , Alton, 20 miles,Cuba, 65 miles;St. Charles,42 miles ; Festus, 22 miles ; andSt Clair, 50 miles.94 NLRB No. 33. COCA-COLA BOTTLING COMPANY OF ST. LOUIS209areas.There is no bargaining history for any of the driver-salesmenemployed by the Employer.'Several considerations in this case suggest that a multiplant unitof the Employer's driver-salesmen might be appropriate. In particu-lar, we note that the labor relations policy for the outlying warehousesis determined at the St. Louis headquarters of the Employer; that thewage schedule is the same for all driver-salesmen ; that driver-salesmenare paid by check from St. Louis, where all pay accounts are kept;and that occasional meetings of all driver-salesmen areheld at theEmployer's St. Louis headquarters.On the other hand, the record reveals the following facts. The ware-houses are from 22 to 65 miles from St. Louis.Hiring for each of theEmployer's warehouses is done locally.There is virtually no inter-change of employees, nor are the Employer's trucks transferred fromone warehouse to another.There is no immediate supervision of thewarehouse operations by supervisors from the St. Louis headquarters.And the Petitioner seeks to represent only those driver-salesmen op-erating out of the St. Louis plant. Such facts as these, the Board hasheld, make appropriate a single-plant unit for driver-salesmen in thesoft drink industry.'Accordingly, despite the considerations tendingtoward a broader unit, we find that a unit limited to driver-salesmenat the Employer's St. Louis plant is appropriate.The second subject of contention between the parties is whether ornot certain individuals who were reclassified as driver-salesmen bythe Employer on or about April 13, 1950, are properly within the unitof driver-salesmen.Driver-salesmen at the St. Louis plant are assigned to either the in-dustrial route division or the wholesale route division.-,Before April13, 1950, each division was divided into 5 subdivisions, with a super-visor in charge of each subdivision.On that day the St. Louis plantwas picketed and a number of driver-salesmen failed to report towork.The Employer thereupon reclassified the supervisors of thesubdivisions as driver-salesmen.At the same time it also classified asdriver-salesmen approximately 30 employees working in other de-partments of the plant.The Petitioner maintains that, despite thereclassifications, the individuals involved should not be included inthe appropriate unit.'Certain employees engaged in the bottling process at the St.Louis plant are undercontract with International Union of United Brewery,Flour, Cereal,and Soft DrinkWorkers of America, Local 303.4Norfolk Coca-Cola Bottling Works,Inc,86 NLRB 462,Raleigh Coca-Cola BottlingWorks, 80 NLRB 768 See alsoSeats Roebuck ci Company,91 NLRB 1411'Industrial route salesmen deliver Coca-Cola to refrigerated coin machines in businessestablishmentsWholesale route salesmen deliver Coca-Cola to stores or establishmentsthat sell the drink to the general public.953541-52-vol. 94-15 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhen the subdivision supervisors were reclassified to driver-sales-men, they were assigned to delivery routes and they have been op-erating those routes regularly ever since.However, it appears thatthey still give daily instructions to driver-salesmen within their sub-divisions and advise on the promotion or discharge of driver-salesmen.Moreover, their wages, which are generally higher than those of theregular driver-salesmen, have remained unchanged.Finally, therecord shows that the driver-salesmen have not been informed thatthe reclassified supervisors are no longer acting in a supervisory capac-ity.Under these circumstances, we find that these subdivision super-visors reclassified as driver-salesmen are still supervisors within themeaning of the Act.We shall therefore exclude them from the unit .6With respect to those employees reclassified as driver-salesmen frompositions in other departments of the Employer's St. Louis plant, itappears that the duties of some of them have not changed despite thereclassification.Others in this group, however, work a portion oftheir time as driver-salesmen and the remainder of their time in thejobs of their former classifications.Although it is apparent thatthese individuals are not primarily driver-salesmen, some of them dofunction as part-time driver-salesmen.We are reluctant to deprivethem of representation for that portion of their duties.Therefore,we deem those reclassified employees who are regularly assigneddriver-salesmen routes to be in the unit for the time they are perform-ing this work, for the sole purpose of bargaining in relation to theirdriver-salesmen duties 7We find that all driver-salesmen employed at the Employer's St.Louis, Missouri, plant, including extras, trainees, and part-time driver-salesmen, but excluding guards, office clerical employees, and super-visors as defined in the Act, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b)of the Act.5.Determination of representatives :The majority of those employees reclassified as driver-salesmen onor after April 13, 1950, have worked but a portion of their time asdriver-salesmen.In the past, the Board has found that those em-ployees who spend 50 percent or more of their time doing work whichqualifies them to be in the unit may vote.8We hold, therefore, thatonly those employees reclassified as driver-salesmen who are regularly6Associated Fleet Owners,et at.,90 NLRB No.169Included in this category are :R. R Cova, L. L. Doyle,H M. Fickel,J.E Fickel,G F ITagenbrock,R. Johnson, L L.Larkin, A FRothermich,B Sullivan,E Swan, G P.Whitelaw, BV. Zerillo.'Delaware Broadcasting Company,82 NLRB 727.'Delaware Broadcasting Company, supra;WCAU,Inc.,93 NLRB 1003 FOSTER WHEELER CORPORATION211assigned to driver-salesmen routes and who spend 50 percent or moreof their time at this work shall be eligible to vote.[Text of Direction of Election omitted from publication in thisvolume.]FOSTER WHEELER CORPORATIONandLODGE 1665, INTERNATIONAL Asso-CIATION OF MACHINISTS,PETITIONER.Case No. 3-RC-622.May0, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (cj of the National LaborRelations Act, a hearing was held before John C. McRee, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Reynolds, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a separate unit of factory clerksat the Employer's Dansville, New York, plant, where the Employeris engaged in the manufacture of oil refining, steam generating, andother heavy machinery and equipment. In the alternative, the Peti-tioner would merge these employees with the production and mainte-nance employees whom it currently represents.,'The Employercontends that the factory clerks sought by the Petitioner do not con-stitute an appropriate unit, and further contends that they should notbe added to the existing production and maintenance unit.TheEmployer. contends that the interests of the factory clerks are moreclosely identified with those of the office clerks than with those of theproduction and maintenance employees.However, the factory clerks'On April 26,1943, following a consent election,the Petitioner was designated as bar-gaining representative for a unit of production and maintenance employees excluding,among others,the factory clerks.Case No. 3-R-560(unpublished).On November 12,1950, the Employer and the Petitioner executed a contract covering the production andmaintenance employees to remain in effect for 1 year, and which contained an automaticrenewal clause.94 NLRB No. 37.